internal_revenue_service number release date index number -------------------------- ---------------------------------------- ----------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- --------- ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-101303-18 date date legend beneficiary trust grantor great-grandfather great-grandmother great-uncle great-aunt taxpayer state state statute date date date dear --------------- --------------------------- --------------------------------------- ------------------ ---------------- --------------- --------------------- ----------------- --------------------------------------------------- ---------- --------------------------------------------- -------------------------- ---------------------------- ------------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting rulings on the federal gift_tax consequences of a proposed disclaimer of an interest in trust the facts and representations submitted are summarized as follows on date grantor established and funded trust an irrevocable_trust for the primary benefit of beneficiary and beneficiary’s issue_date is a date prior to the terms of trust provide that during beneficiary’s lifetime any part or all of the net_income and principal of the trust may be distributed to or for such of beneficiary and beneficiary’s issue as the trustee in his sole discretion shall determine upon the death of beneficiary the trustee is to distribute the entire balance of principal and income of trust to such of the then-living lineal_descendants of great-grandfather and plr-101303-18 great-grandmother and their spouses and upon such estates terms trusts and conditions as beneficiary appoints by will provided that any appointment to a spouse of any such descendant shall be limited to an interest of income only with respect to all such principal and income that is not otherwise appointed the trustee is to distribute the entire balance of principal and income of the trust to the lawful issue of beneficiary then living per stirpes or if no lawful issue is then living in equal shares to the trustees of certain trusts created by grantor for the benefit of the great-grandchildren of great-grandfather and great-grandmother trust was modified several times after the modifications relate to the succession powers and responsibilities of the trustees beneficiary executed a will on date on date beneficiary died without issue in sec_4 of beneficiary’s will beneficiary exercised her power_of_appointment over trust by appointing all remaining principal and undistributed_income of trust to the then-living descendants of the marriage of great-uncle and great-aunt per stirpes great-uncle is the son of great-grandfather and great-grandmother taxpayer is a grandchild of great-uncle and great-aunt and is among the class of appointees due to receive property pursuant to beneficiary’s exercise of her power_of_appointment over trust in beneficiary’s will after beneficiary’s death taxpayer received a copy of the will as well as a copy of trust taxpayer represents that other than a general awareness of the possible existence of numerous trusts established within the family taxpayer had no actual knowledge of trust during beneficiary’s lifetime taxpayer represents that he did not receive a copy of trust or know of any of the terms of trust during beneficiary’s lifetime taxpayer also represents that at no time has taxpayer received any benefits from trust taxpayer proposes to disclaim his entire_interest in trust it is represented that the disclaimer will be valid under local law in that a taxpayer has not received or accepted any interest in nor exercised any powers over the property to be disclaimed or any benefits therefrom at any time or since the date of beneficiary’s death b the disclaimer is in writing irrevocable and unqualified describing the interests to be disclaimed and is to be signed by taxpayer and c the disclaimer will be delivered to the probate_court in which the estate of beneficiary is administered on or before the date which is nine months after the date of beneficiary’s death you have requested the following rulings sec_25_2511-1 of the gift_tax regulations applies to taxpayer’s disclaimer of his interest in trust plr-101303-18 taxpayer’s disclaimer of his interest within nine months after learning of the existence of his interest in trust will be deemed to be made within a reasonable_time after knowledge of the existence of the transfer to such trust for purposes of sec_25_2511-1 and taxpayer’s disclaimer of his interest in trust within nine months of beneficiary’s death is not a taxable gift under sec_2511 of the internal_revenue_code law and analysis sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent’s will or the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under local law there can be no refusal of ownership of property after its acceptance in the absence of facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent’s property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property whether there has been an unqualified refusal to accept ownership is dependent on the facts and circumstances of each case compare sec_25_2518-1 through which apply to a qualified_disclaimer of an interest in property that is created in the beneficiary disclaiming by a transfer made after date as noted above the renunciation of a portion of the remainder_interest will constitute a taxable gift unless it is made within a reasonable_time after knowledge of the existence of the transfer sec_25_2511-1 the transfer referred to in the regulation occurs when the interest is created and not at a later time when the interest either vests or becomes possessory 455_us_305 the requirement in the regulations that the disclaimer must be made within a reasonable_time is a matter of federal rather than local law jewett u s pincite whether a period of time is reasonable under the regulations is dependent on the facts and circumstances presented see eg 70_tc_430 aff’d 455_us_305 plr-101303-18 state statute governs the disclaimer of interests created under a will under state statute a person to whom any property or interest therein passes may disclaim the property or interest in whole or in part by delivering or filing a written disclaimer the disclaimer shall describe the property or part or interest disclaimed be signed by the disclaimant or his representative and declare the disclaimer and the extent thereof in the case of an interest passing by reason of the death of any person an executed counterpart of the disclaimer may be filed with the clerk of the circuit_court in the county in which the estate of the decedent is administered or if administration has not been commenced in which it could be commenced unless expressly provided otherwise in the testamentary instrument the property part or interest disclaimed shall descend or be distributed as if the disclaimant had predeceased the date of the transfer the right to disclaim property or a part thereof shall be barred by an acceptance of the property part or interest by the disclaimant or his representative in the instant case trust was created prior to date and under its terms taxpayer was a contingent beneficiary based on the facts submitted and the representations made we conclude that the taxable transfer creating taxpayer’s interest in trust occurred on date when trust was created see 455_us_305 accordingly we conclude that sec_25_2511-1 applies in determining the effectiveness of the proposed disclaimer of taxpayer’s interest in trust for federal transfer_tax purposes furthermore as discussed above under sec_25_2511-1 the disclaimer will not be subject_to the gift_tax if it is made within a reasonable_time after the disclaimant obtains knowledge of the transfer creating the interest the question of what constitutes a reasonable_time is dependent on federal rather than state criteria and is generally dependent on the facts and circumstances presented we note that a disclaimer made within nine months of the disclaimant learning of the existence of the transfer creating the interest would generally satisfy the reasonable_time requirement of the regulations in the absence of facts to the contrary cf sec_25_2518-2 providing in the case of a qualified_disclaimer that the disclaimer must be delivered no later than nine months after the transfer creating the interest in the disclaimant or nine months after the disclaimant attains age accordingly we conclude that taxpayer’s disclaimer of his interest in trust if made within nine months of learning of the existence of trust would be timely for purposes of sec_25_2511-1 we express or imply no opinion as to when taxpayer first obtained the requisite knowledge of the transfer creating the interest in addition to the reasonable_time requirement under sec_25_2511-1 there must be an unqualified refusal to accept the property and the proposed disclaimer must meet the requirements of local law taxpayer represents that he has not received or accepted any interest in nor exercised any powers over the property to be disclaimed or any benefits therefrom at any time or since the date of beneficiary’s death taxpayer proposes to disclaim in a written instrument that will be filed within nine months of the death of beneficiary and will be delivered to the probate_court in which the estate of plr-101303-18 beneficiary is administered taxpayer further represents that the disclaimer will be in writing irrevocable and unqualified will describe the interests to be disclaimed and will be signed by taxpayer accordingly based on the facts submitted and the representations made we conclude that assuming taxpayer does not accept any of the benefits from trust prior to the disclaimer and assuming taxpayer’s disclaimer is made within nine months of learning of the existence of trust taxpayer’s disclaimer of his interest in trust within nine months of beneficiary’s death will not be a taxable gift under sec_2511 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karlene m lesho _____________________________ karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
